Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.

Claim Objections
Claim 26 is objected to because of the following informalities:  Amend “to” in line 3 to --is--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The broad recitiation in claim 1 of the epoxy compound is an aliphatic epoxy compound having two or more glycidyl groups in one molecular or a N-glycidyl epoxy resin having two or more glycidyl groups in one molecule is not supported by the instant specification.  The specification provides specific examples (see claim 25), but does not have support for the full disclosure of any type of aliphatic epoxy compound having two or more glycidyl groups in one molecular or a N-glycidyl epoxy resin having two or more glycidyl groups in one molecule.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 8-9, 18, 20-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2009/23971 to Kitano et al. (Cited on ISR) in view of JP-2007/297604 to Uchida et al.
As to claims 1, 3, 5, 8,18, and 20-23, Kitano discloses a transparent conductive substrate comprising a substrate, a transparent conductive film on at least a portion of the substrate, and protective layer (Pg. 2, bottom) on top of the transparent conductive film wherein the in re Spado, 911 F.2d 705,15 USPQ2d 1655, (Fed, Gr, 1990). See also in re Best, 562 F.2d 1252,195 USPQ43Q, (CCPA 1977), "’Where the claimed and prior art products are identical or substantially Identical in structure or composition, or are produced by identical or substantially Identical processes, a prima fade case of obviousness has been established.

Kitano discloses suitable protective films, but fails to teach the claimed polyurethane/epoxy/curing accelerator protective film.
Uchida discloses a thermosetting resin composition comprising a polyurethane containing carboxyl groups, an epoxy compound, and a curing accelerator that can be used as protective films (0002, 0004, 0007, 0109). Uchida further discloses that aromatic-ring 

    PNG
    media_image1.png
    192
    293
    media_image1.png
    Greyscale

That is an N-glycidyl epoxy resin having two glycidyl groups.  This structure could also fall under an aliphatic epoxy compound having two or more glycidyl group.  Uchida teaches additional aliphatic epoxy resins containing two glycidyl groups (0097).
At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the protective films of Kitano for the protective film of Uchida because the cured thermosetting resin has excellent heat resistance and provides protective layers with improved durability under high temperature and high humidity as compared to conventional ones (0004).
As to claim 9, Kitano teaches suitable substrates such as resin films (Top, Pg. 7).
As to claim 26, Kitano in view of Uchida teach a molar ratio of the carboxyl group containing polyurethane to the epoxy group of the epoxy resin is 0.5 to 2 (0006).

19 is rejected under 35 U,S.C. 103 as being unpatentable over WO-2009/23971 to Kitano et al. (Cited on ISR) in view of JP-2007/297604 to Uchida et al. that has been explained above and is applied here as such in view of U.S. Patent No. 9,236,162 to Suganuma et al.
As to claim 19, Kitano in view of Uchida fail to teach the binder resin.
Suganuma discloses transparent conductive substrates, comprising a substrate, a transparent conductive film containing silver nanowires, and a protective film wherein the substrate comprises polyethylene terephthalate or polyethylene naphthalate (9:4-10).
At the time of filing It would have been obvious to a person of ordinary skill in the art to select polyethylene terephthalate or polyethylene naphthalate resin film as the substrate of Kitano due to its high light transmittance and low haze value as taught in Suganuma (9:11).

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art taken alone or in combination fail to teach the claimed protective layer wherein the epoxy compound is pentaerythritol tetraglycidyl ether or N,N,N,N-tetraglycidyl diaminodiphenyl methane.



Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. 
The applicants argue that due to the combination of the binder resin used for the transparent conductive film and resin for the protective film according to claim 1, the present invention solves problems associated with the use of the protective film. Such problems include superior optical property, superior electrical property, environmental resistance, and superior light resistance provided by the protective film, etc. In response to Ex parte Obiaya, 227 USPQ58, 60 (Bd. Pat. App. & Inter. 1985).
Accordingly, the position is taken that it would have been obvious to use the protective film of Uchida to protect the conductive film of Kitano because the resin provides excellent wet heat resistance, moisture absorption, high mechanical strength, and no birefringence. It should be noted that the protective film of Uchida provides improved environmental resistance. Uchida teaches that the protective film is less susceptible to changes in temperature and humidity. As a result, the combination of references render obvious the claimed transparent conductive film comprising the carboxyl containing polyurethane.

Applicants have argued that their unexpected results in the superior contact resistance, change in resistance, and/or change in haze of the specific binder resin rebut the prima facie case of obviousness. In response, the examiner has considered applicant's examples, and the position is taken that they are insufficient for the following reasons. The examples are not commensurate in scope with applicant's claims in terms of reactant species or amounts. It has been held that the claims must be commensurate in scope with any showing of unexpected results. In re Greenfield, 197 USPQ 227. It has further been held that a limited showing of criticality is insufficient to support a broadly claimed range. In re Lemin, 161 USPQ 288. Accordingly, it is not evident that the argued results hold for the full scope of the claims or that the argued superior contact resistance, change in resistance, and/or change in haze is 
Also, the results are not unexpected. The closest prior art is comparison example 4 that does not have a protective film. However, it is by no means clear that showings of improved sheet resistance or haze would be considered to be unexpected in view of the disclosures regarding the use of the carboxyl containing polyurethane protective film, epoxy compound, and curing accelerator. The secondary reference uses the protective film because it is highly transparent (no haze) and provides a thermosetting composition having excellent moisture and heat resistance and that is capable of forming a transparent cured product. Also, sheet resistance is based on the content of copolymerized component (homopolymer of NVA). Accordingly, if the prior art teaches the homopolymer of NVA, which it does, then the claimed unexpected sheet resistance would be present.
A person of ordinary skill in the art would be expect that the addition of the protective film would provide conductive substrates with less change in haze because of the extra layer provided by the protective film. Furthermore, the sheet resistance would already be present because the prior art teaches the homopolymer of NVA as the binder resin. Accordingly, the results do not appear to be unexpected and also are not commensurate in scope with the claimed invention with regards to the type of binder resin, carboxyl containing protective film, and the amounts used.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763